DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/21 has been entered.

Drawings
The drawings filed on 10/18/17 are accepted.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s amendments of 05/25/21 have overcome the 112 rejection of 01/28/21. 

a control portion configured to obtain one of the stored temperature change amounts which corresponds to an average temperature difference at a time of measurement from the grip temperature correction table and to correct the first temperature based on the obtained temperature change amount, and to correct the measurement value based on a corrected first temperature
the average temperature difference is obtained by averaging a plurality of past temperature differences
a change of the first temperature is smaller than a change of the second temperature when heat is accumulated inside the grip portion
Although biological sample measuring apparatuses and general temperature correction mechanics for such apparatuses are known (as seen in the previously cited art), the specifics of the claimed temperature correction mechanics, when the various limitations were considered as a whole, were not found, taught, or disclosed by the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ochi et al (US Pat 9823214) discloses a biological sample measuring apparatus. This is the US Patent of the present application’s parent case.
Kern et al (US Pat 10302502) discloses determining rate of change in temperature measurements.
Uchiyama (US PgPub 20170254773) discloses a method for measuring concentration of analyte in blood sample, and biosensor system.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        09/26/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862